995 F.2d 219
In re Texas Eastern Transmission Corp. PCB ContaminationInsurance Coverage Litigation (MDL No. 764);Associated Electric & Gas InsuranceServices, Ltd., National Surety Corp.v.Texas Eastern Transmission Cop., Fidelity & Casualty Ins.Co. of New York, Certain Underwriters at Lloyds of London,Insurance Co. of Ireland, Aetna Casualty & Surety Co.,American Home Assurance Co., Boston Old Colony Ins. Co.,Continental Casualty Ins. Co., First State Ins.
NO. 92-1638
United States Court of Appeals,Third Circuit.
May 28, 1993

1
Appeal From:  E.D.Pa.


2
AFFIRMED.